Citation Nr: 1744343	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right knee arthritis with meniscal tear and chondromalacia.    

2. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991 in support of Operation Desert Shield/Desert Storm, with service in the Southwest Asia Theater of Operations from November 1990 to May 1991.  He also served on active duty for training from December 1980 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 (TDIU) and September 2013 (right knee) by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. In May 2016, the Board remanded the appeal for additional development and it now returns for further appellate review. 

In this regard, the Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument upon the case's return to the Board and prior to adjudication of his claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the course of the appeal, the Veteran was afforded VA examinations in September 2013, July 2014, July 2015, and November 2016 in connection with his claim for a higher rating for his right knee disability. However, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary, at the aforementioned VA examinations. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, since the Veteran's most recent VA examination in November 2016, the Court found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this regard, the Veteran reported flare-ups during his September 2013, July 2014, and November 2016 VA examinations. Such examiners documented the Veteran's descriptions of the impact of his right knee flare-ups.  Further, the September 2013 VA examiner found that such flare-ups did not affect the Veteran's functionality any more than his chronic daily pain, and the July 2014 examiner noted that there was objective evidence of pain, fatigability, but no weakness and incoordination with range of motion testing and that loss of range of motion was likely due to pain and fatigability. However, during the November 2016 VA examination, the Veteran reported that his flare-ups occurred nightly and could last all day. Furthermore, such examination was not conducted during a flare-up and the examiner determined that such examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups. Additionally, in regard to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups, the examiner noted that she was unable to say without mere speculation because the examination was not performed during a flare-up. 

Given the Veteran's reports of having right knee flare-ups that occur nightly and that could last all day, the Veteran should be afforded another VA examination during a flare-up, if possible. Furthermore, the November 2016 VA examiner did not provide an adequate opinion as to the functional loss related to flare-ups because she did not explain why it was not feasible for her to provide such opinion and only stated that she was unable to say without mere speculation as the examination was not performed during a flare-up. Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that such claim is inextricably intertwined with the increased rating claim remanded herein, the outcome of which could possibly have a bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, adjudication of the Veteran's TDIU claim must be deferred.

Finally, the Veteran should be given another opportunity to identify any other treatment records relevant to the claims on appeal that have not been obtained, including those pertaining to the October 2015 right knee private surgery as such records still have not been received. Updated VA treatment records dated since October 2016 should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right knee disability.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from October 2016 to the present and private records pertaining to his October 2015 right knee surgery, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  

(B) The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee disability conducted in September 2013, July 2014, July 2015, and November 2016. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why. 

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) State whether there is lateral instability or recurrent subluxation of the right knee; and, if so, whether the instability is best characterized as slight, moderate, or severe.

(G) State whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(H) Describe the characteristics of the right knee scar(s), including dimensions and symptoms; in particular, state whether any right knee surgical scar is tender/painful on palpation.

(I) Discuss the functional impairment resulting from the Veteran's right knee disability, including the impact on his daily activities and employability.  

A rationale for all opinions offered should be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




